IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         February 19, 2008
                                     No. 07-40926
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk

JULIUS WARNER MARACALIN

                                                  Petitioner-Appellant

v.

MARVIN D MORRISON, Warden

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 1:03-CV-631


Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.
PER CURIAM:*
       Julius Warner Maracalin, federal prisoner # 02617-095, appeals from the
district court’s denial of his motion for relief pursuant to FED. R. CIV. P. 60(b)
from the denial of his petition for 28 U.S.C. § 2241 relief, a denial of relief that
we affirmed. Maracalin v. Morrison, 185 F. App’x 430, 431 (5th Cir.), cert.
denied, 127 S. Ct. 312 (2006).
       The denial of Maracalin’s Rule 60(b) motion was not an abuse of discretion.
See Seven Elves, Inc. v. Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981). We held

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                No. 07-40926

that Maracalin could not pursue relief pursuant to § 2241 on the contentions on
which he sought a ruling in the Rule 60(b) motion. Maracalin, 185 F. App’x at
431. Because Maracalin cannot obtain relief in a § 2241 proceeding, the merits
of his underlying contentions need not be addressed.
      Maracalin’s appeal is dismissed as frivolous.     See 5TH CIR. R. 42.2.
Maracalin is warned that any future attempts to evade the requirements for
filing a successive 28 U.S.C. § 2255 motion, however styled, may result in the
imposition of sanctions against him.
      APPEAL DISMISSED; SANCTION WARNING ISSUED.




                                       2